IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

IN THE MATTER oF THE APPLICATIoNS ; _
oF THE UNITEI) STATES = MISC. No. l 313 335 'SM’/
oF AMERICA FoR sEARCH oF =

INoRMArloN AssocIATED WITH = UNDER sEAL

THE CELLULAR TELEPHONE =

ASSIGNED CALL NUMBER (443) 525-
8735, THAT IS STORED AT PERMISES
CONTROLLED BY AT&T WIRELESS

ME_B
Upon review of the Motion of the United States of America, the Court hereby adopts the
- [/l
governments proffer of the reasons for sealing as presented therein, and it is this day of
October, 2018, ORDERED that the Warrant, the affidavit, and other materials submitted in
connection With the above-referenced matter, along W`ith the motion, shall be SEALED until

further order of this court.

It is further ORDERED that the Clerk of the Court provide a copv of this Order to the

` United States Attorney's Ofiice. L¢l*; "'

Hon.“§tephan`i`e A. Gallagher

United Stat'es Magistrate Judge `

1 , \
_{"l

'/ FlLED._......._..-. ENTERED

______ LoeGr-:`D_..__...

ncr zq 2018

'r surman
cLERK.JiJ.s.Dler\¢ch-%Cl)“%m
DiSTFllCT OF MAH_ '¢ DEPu.N

.“C</\,

